In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐3648 
INLAND MORTGAGE CAPITAL CORPORATION, 
                                                    Plaintiff‐Appellee, 

                                  v. 

CHIVAS RETAIL PARTNERS, LLC, et al., 
                                             Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 11 C 6482 — Milton I. Shadur, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 26, 2013 — DECIDED JANUARY 29, 2014 
                ____________________ 

   Before POSNER, MANION, and KANNE, Circuit Judges. 
    POSNER, Circuit Judge. Before us is the defendants’ appeal 
in  a  diversity  suit  (governed  by  either  Illinois  or  Georgia 
law, or maybe both, as we’ll see) to enforce a written guaran‐
ty. The district court granted summary judgment in favor of 
the plaintiff and awarded $17 million in damages (we round 
off all dollar figures to the nearest million). 
2                                                             No. 12‐3648 


    The  plaintiff,  Inland  Mortgage  Capital  Corporation, 
which  the  parties  call  IMCC,  in  2007  agreed  to  lend  a  com‐
pany named Harbins Crossing TC $60 million to buy a tract 
of  land  in  Georgia  on  which  Harbins  wanted  to  build  a 
shopping center anchored by a Wal‐Mart. In addition to the 
usual  security  provided  by  the  borrower,  including  a  mort‐
gage  on  the  tract  of  land,  IMCC  obtained  from  defendant 
Chivas  Retail  Partners,  LLC,  and  others  (also  named  as  de‐
fendants,  but  to  simplify  our  opinion  we’ll  pretend  that 
Chivas  is  the  only  one),  a  loan  guaranty  agreement.  Chivas 
guaranteed  “absolutely,  unconditionally  and  irrevocably  … 
the  full,  complete  and  punctual  observance,  payment,  and 
performance  and  satisfaction  of  all  of  the  obligations  …  of 
[Harbins]  under  the  Loan  Documents.”  Critically,  the  guar‐
anty agreement also provided that “if Lender [that is, IMCC] 
forecloses  on  any  real  property  collateral  …  the  amount  of 
the debt may be reduced only by the price for which that col‐
lateral  is  sold  at  the  foreclosure  sale,  even  if  the  collateral  is 
worth  more  than  the  sale  price;  and  Lender  may  collect  from 
Guarantor [that is, Chivas] even if Lender, by foreclosing on the 
real  property  collateral,  has  destroyed  any  rights  Guarantor  may 
have to collect from Borrower or anyone else” (emphasis added). 
The agreement states that any dispute arising from it is to be 
resolved under Illinois law. 
    Fourteen  months  after  the  loan  agreement  was  signed, 
Harbins  defaulted  (apparently  because  Wal‐Mart  decided 
not  to  open  a  store  in  the  proposed  shopping  center).  Thir‐
teen  months  later  IMCC  foreclosed  on  its  mortgage.  The 
foreclosure proceeding was nonjudicial; the mortgaged land 
was auctioned off at a public foreclosure auction conducted 
by  the  local  sheriff  after  public  notice  of  the  auction.  IMCC 
made a credit bid (that is, a bid financed by money owed it 
No. 12‐3648                                                          3 


as a creditor, rather than a cash bid) for $7 million. That was 
the only bid, so IMCC became the owner of the land. 
    IMCC then filed in a Georgia court a petition to confirm 
that  the  auction  had  conformed  to  Georgia  law.  It  did  this 
because, unless such a petition is granted, a mortgagee who 
obtains  property  in  a  nonjudicial  foreclosure  sale  can’t  ob‐
tain  a  deficiency  judgment  should  the  property  turn  out  to 
be  worth  less  than  the  balance  owed  him  on  the  mortgage. 
Ga.  Code  § 44‐14‐161(a).  And  the  court  “shall  not  confirm 
the sale [i.e., grant the petition] unless it is satisfied that the 
property so sold brought its true market value on such fore‐
closure  sale.”  § 44‐14‐161(b);  see  American  Century  Mortgage 
Investors  v.  Strickland,  227  S.E.2d  460,  462  (Ga.  App.  1976); 
Thompson  v.  Maslia,  195  S.E.2d  238,  241–42  (Ga.  App.  1972); 
Walton Motor Sales, Inc. v. Ross, 736 F.2d 1449, 1455 (11th Cir. 
1984);  Surety  Managers,  Inc.  v.  Stanford,  633 F.2d  709,  710–11 
(5th Cir. Unit B 1980). 
   At the close of a one‐day evidentiary hearing, the court in 
which  IMCC  had  filed  its  petition  denied  confirmation  on 
the  ground  that  IMCC  had  not  satisfied  statutory  require‐
ments.  No  further  explanation  was  offered  but  the  parties 
agree  that  the  reason  for  the  denial  was  that  the  court 
thought  the  land  worth  more  than  $7  million.  IMCC  ap‐
pealed, but the appellate court affirmed without an opinion. 
   So IMCC decided to invoke the guaranty agreement, and 
when Chivas refused to honor it brought the present suit for 
the  difference  between  what  it  had  paid  for  the  land  in  the 
foreclosure  sale  ($7  million,  by  writing  off  that  amount  of 
Harbins’s debt to it in exchange for acquiring the land) and 
the  unpaid  balance  of  the  debt,  including  taxes,  penalties, 
and  interest,  totaling  $24  million—hence  $17  million,  the 
4                                                      No. 12‐3648 


amount  the  district  court  in  Chicago,  where  the  suit  was 
brought, awarded. 
     The Georgia statute, a bit of Southern populism left over 
from the 1930s depression—the statute was enacted in 1935 
and has  not  been  materially changed since;  see  Thompson  v. 
Maslia,  supra,  195  S.E.2d  at  241–42;  Davie  v.  Sheffield,  180 
S.E.2d  263,  264  (Ga.  App.  1971)—is  odd  by  modern  stand‐
ards in extinguishing the mortgagee’s right to any deficiency 
judgment  whatsoever  no  matter  how  slight  the  underpay‐
ment for the land. (A bill to inter this legislative fossil is lan‐
guishing  in  the  Georgia  legislature.  See  Ga.  S.B.  106,  152d 
General  Assembly  (2013–2014  Regular  Session).)  One  might 
think that if the land that IMCC acquired was worth $8 mil‐
lion rather than $7 million, the deficiency judgment to which 
it  would  be  entitled  would  be  $16  million  rather  than  $17 
million—not zero. But zero is the answer that Georgia gives 
in  such  a  case.  Powers  v.  Wren,  31  S.E.2d  713,  716–17  (Ga. 
1944);  Turpin  v.  North  American  Acceptance  Corp.,  166  S.E.2d 
588, 592 (Ga. App. 1969); Craig Pendergrast & Sara LeClerc, 
“Georgia  Foreclosure  Confirmation  Proceedings  in  Today’s 
Recessionary  Real  Estate  World,”  16  Ga.  Bar  J.,  No.  4,  Dec. 
2010, at 11, 14. Otherwise the failure of the Georgia courts in 
this case to venture any estimate of the value of the land in 
question would be inexplicable. 
    Chivas argues that the $17 million awarded IMCC by the 
federal  district  court  in  Chicago  is  a  deficiency  judgment, 
and  that  the  Georgia  courts  have  determined  that  because 
the land is worth more than $7 million IMCC is not entitled 
to  a  deficiency  judgment.  But  IMCC  is  not  seeking  a  defi‐
ciency  judgment.  Such  a  judgment  is  sought  against  a  bor‐
rower,  usually  and  in  this  case  a  mortgagor.  The  borrower, 
No. 12‐3648                                                         5 


the mortgagor, is Harbins. Harbins is not a defendant in this 
suit;  Chivas,  the  guarantor,  is.  By  virtue  of  the  Georgia 
judgment,  IMCC  can’t  obtain  a  deficiency  judgment,  which 
is to say can’t sue Harbins for the balance of Harbins’s debt 
to it. But there is nothing to prevent it from suing the guar‐
antor. “Failure to obtain confirmation of a sale does not op‐
erate  to  extinguish  the  remaining  debt”  and  thus  “does  not 
estop a creditor from pursuing other contractual security on 
the debt.” Taylor v. Thompson, 282 S.E.2d 157, 158 (Ga. App. 
1981);  see  also  cases  cited  in  that  opinion  and  HWA  Proper‐
ties, Inc. v. Community & Southern Bank, 746 S.E.2d 609, 615–
16  (Ga.  App.  2013).  The  purpose  of  a  loan  guaranty  is  to 
make the lender whole if the borrower is unable to repay the 
loan in full. The fact that the Georgia courts have prevented 
IMCC from obtaining full repayment by its debtor (the bor‐
rower) is what triggered Chivas’s liability to IMCC as guar‐
antor of the debt. 
    Chivas argues that the district court’s award of damages 
gives IMCC a windfall. The Georgia courts have determined 
that  the  land  is  worth  more  than  $7  million.  Suppose  it’s 
worth $10 million. Then the award of damages will result in 
IMCC’s  recovering  a  total  of  $27  million  ($10  million  +  $17 
million) when it’s actually owed only $24 million. Of course 
all we know is that the land is worth (or so at least the Geor‐
gia courts have ruled) more than $7 million. We don’t know 
how much more. There is no evidence of the land’s value in 
the  record.  It  could  be  only  $7,000,001.  Chivas  could  have 
offered evidence of the actual value of the land in the district 
court, but it didn’t. Actually that would have been a waste of 
everyone’s time. For remember that the guaranty agreement 
guarantees IMCC the difference between what it pays for the 
land and the unpaid balance of the loan to Harbins, even if 
6                                                         No. 12‐3648 


the  land  is  worth  more  than  what  IMCC  paid  for  it.  The 
guaranty agreement couldn’t be clearer. Nor is there any ar‐
gument  that  the  agreement  is  unconscionable  or  otherwise 
unlawful, even though it indeed has built into it the possibil‐
ity of a windfall. Chivas concedes that if IMCC had sued it to 
enforce  the  guaranty  without  first  seeking  confirmation  in 
Georgia, it would have no defense; the guaranty agreement 
is  lawful  under  Georgia  law  as  well  as  Illinois  law,  HWA 
Properties,  Inc.  v.  Community  &  Southern  Bank,  supra,  746 
S.E.2d  at  617;  Taylor  v.  Thompson,  supra,  282  S.E.2d  at  158, 
though  remember  that  the  agreement  states  that  disputes 
arising under it are to be resolved in accordance with Illinois 
law. 
     Chivas argues that IMCC should be collaterally estopped 
to  sue  it,  for  the  unpaid  balance  of  the  loan  to  Harbins,  by 
the judgment of the Georgia courts that barred it from seek‐
ing a deficiency judgment. But that repeats the argument, in 
another guise, that the suit against Chivas seeks a deficiency 
judgment.  It  doesn’t.  Chivas  can  plead  collateral  estoppel 
successfully only on the issue actually litigated in and decid‐
ed by the Georgia courts in the confirmation action: namely 
whether the property is worth more than $7 million. See Al‐
exander v. Weems, 277 S.E.2d 793, 794 (Ga. App. 1981); Walton 
Motor Sales, Inc. v. Ross, supra, 736 F.2d at 1455. But IMCC’s 
suit is based on the guaranty, not on the confirmation; and in 
that  suit  the  value  of  the  land,  as  distinct  from  what  IMCC 
paid for it, is irrelevant. 
    Chivas’s defense if accepted would incite the beneficiary 
of a guaranty to sue the guarantor first, rather than the debt‐
or, because if the beneficiary lost a suit against a debtor the 
guaranty  would  (were  Chivas’s  defense  accepted)  be  down 
No. 12‐3648                                                         7 


the  drain.  To  avoid  that  risk  the  creditor  would  bypass  the 
debtor  and  sue  the  guarantor.  Guaranties  would  no  longer 
back  up  creditors;  instead  they  would  give  debtors  a  free 
pass. 
   What a topsy‐turvy world the defense rightly rejected by 
the district court would create! 
                                                         AFFIRMED.